 Case 18-01111-BFK Doc 7-1 Filed 12/19/18 Entered 12/19/18 14:56:30                      Desc
              Declaration in Support of Entry of Default Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

In re:

BRIAN THOMAS SAPP,
                                                            Case No. 18-12794-BFK
                     Debtor.
                                                            Chapter 7

KRAZROCK GROUP, LLC,

                     Petitioner,                            Adv. Proc. No. 18-01111-BFK

v.

BRIAN THOMAS SAPP,

                     Respondent.



                     DECLARATION OF ANDREA CAMPBELL
                   DAVISON IN SUPPORT OF ENTRY OF DEFAULT

I, Andrea Campbell Davison, declare in accordance with 28 U.S.C. § 1746:

         1.   I am an attorney at the firm of Bean Kinney & Korman, P.C., and am counsel to

Krazrock Group, LLC (the “Plaintiff”). I submit this declaration in support of the foregoing

Motion for Entry of Default against Brian Thomas Sapp (the “Defendant”) in the above-

captioned adversary proceeding.

         2.   On August 14, 2018, the Defendant filed a voluntary petition for relief pursuant to

Chapter 7 of the Bankruptcy Code.

         3.   The Plaintiff has timely filed a proof of claim against the Defendant in the amount

of $1,107,500.00, plus unliquidated interest, costs and damages as detailed in Fairfax County

Circuit Court Civil Action No. 2018-06584 (the “Claim”).



                                               3
 Case 18-01111-BFK Doc 7-1 Filed 12/19/18 Entered 12/19/18 14:56:30                       Desc
              Declaration in Support of Entry of Default Page 2 of 3


       4.      On November 13, 2018, the Plaintiff filed a complaint (the “Complaint”) against

the Defendant seeking a determination that the Claim is not dischargable by the Defendant

because it is for debt obtained by false pretenses, a false representation and/or actual fraud. See

11 U.S.C. § 523(a)(2)(A).

       5.      The Summons and Complaint in this action were served upon the Defendant by

regular first class mail, postage pre-paid, on November 14, 2018, in accordance with Fed. R.

Bankr. Proc. 7004. A copy of the Certificate of Service is attached hereto and incorporated by

reference as Exhibit A.

       6.      The Summons issued by the Court fixed the last date for the Defendant to answer

or move in response to the Complaint as December 14, 2018. The Defendant has not answered or

moved in response to the Complaint by the time fixed by the court or by Fed. R. Bankr. Proc.

7012(a). The Defendant has not sought any extension of time to answer, move or otherwise

respond to the Complaint.

       7.      Upon information and belief, the Defendant is not in military service, and is not a

minor or an incompetent person.

   I declare under penalty of perjury that the foregoing is true and correct on this 19th day of

December, 2018 in Arlington, Virginia.

                                                     /s/ Andrea Campbell Davison
                                                     Andrea Campbell Davison




                                                4
           Case
            Case18-01111-BFK
                 18-01111-BFK Doc
                                Doc6 7-1Filed
                                            Filed
                                              11/14/18
                                                  12/19/18Entered
                                                               Entered
                                                                    11/14/18
                                                                       12/19/18
                                                                             17:34:27
                                                                                14:56:30Desc
                                                                                           Desc
                                                                                             Main
             Case 18-01111-BFK Doc 4 Filed 11/14/18 Entered 11/14/18 06:55:32 Desc
                         Declaration in Support
                                        Document  of Entry
                                                        Page
                                                           of Default
                                                              1 of 1 Page 3 of 3
                                                Pretria! Summons         Page 2 of 2
                                                                    Bankruptcy Case No. 18-12794-BFK
                                                                    Adversary Proceeding Case No. 18-01111-BFK



                                                     CERTIFICATE OF SERVICE


I,     Atidrea C. Davison                                                (name), certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this summons and a copy of the complaint was made
     November 14, 2018                         (date) by:

              Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:
                    Brian Thomas Sapp
                    505 East Braddock Rd., Apt. 406
                    Alexandria, VA 22314
       □      Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



       n      Residence Service: By leaving the process with the following adult at:



       D      Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
              addressed to the following officer of the defendant at:



       O      Publication: The defendant was served as follows; [Describe briefly]



       O      State Law: The defendant was served pursuant to the laws of the State of
                                                             (name of state), as follows: [Describe briefly]



Under penalty of perjury,Ideclare that the foregoing is true and correct.


         U I iH-lliS-
                              Date                                                              Signature
                     Print Name

                      Andrea C. Davison
                     Business Address

                      2311 Wilson Blvd, 5th Floor
                     Ciiv Arlington       State VA     Zin 22201




                                                                                                               EXHIBIT
                                                                                                                  A
